       Case 2:19-cv-01837-DLR Document 34 Filed 08/04/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Innovative Sports Management Incorporated,       No. CV-19-01837-PHX-DLR
10                   Plaintiff,                       ORDER
11   v.
12   Seida Zecic, et al.,
13                   Defendants.
14
15
16         Plaintiff owned the exclusive nationwide commercial distribution rights to a soccer
17   program telecast nationwide on March 23, 2018 (“Program”). Plaintiff entered into
18   sublicensing agreements with various commercial establishments to permit the public
19   exhibition of the Program. Without such authorization, Defendants Old Town Sarajevo,
20   LLC (“Old Town”) and Seida Zecic (also known as Seida Turulja) intercepted, received,
21   and exhibited the Program at their commercial establishment, Old Town Sarajevo
22   Restaurant (“the Restaurant”), located in Phoenix.1 Specifically, Defendants exhibited the
23   Program on one 46-inch television, during which time only one patron was present.
24   Because the Restaurant had a maximum capacity of 50 persons, the cost to broadcast the
25   Program lawfully would have been $750.00.
26         In 2019, Plaintiff brought this action accusing Defendants of intercepting and
27   displaying the Program without authorization in violation of the Cable & Television
28
           1
               Old Town owns the Restaurant, and Zecic is Old Town’s sole member.
       Case 2:19-cv-01837-DLR Document 34 Filed 08/04/20 Page 2 of 4



 1   Consumer Protection and Competition Act, 47 U.S.C. § 553, and the Federal
 2   Communications Act, § 605. On May 10, 2019, the Clerk entered default against Old
 3   Town after it failed to obtain counsel and file a responsive pleading. Plaintiff thereafter
 4   moved for entry of a default judgment against Old Town, which the Court denied without
 5   prejudice to Plaintiff renewing the request, if appropriate, after resolution of the claims
 6   against Zecic.
 7            Plaintiff has now moved for summary judgment against Zecic, individually and
 8   doing business as the Restaurant (Doc. 33), which is appropriate if there is no genuine
 9   dispute as to any material fact and, viewing those facts in a light most favorable to Zecic,
10   Plaintiff is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Zecic did not
11   respond to Plaintiff’s motion, which means the facts described above are deemed
12   undisputed. See Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir. 2013); Syntelco
13   Limited v. Reish, No. CV-17-00598-PHX-JZB, 2019 WL 2359259, at *2 (D. Ariz. May 31,
14   2019).
15            Although Plaintiff alleges claims under §§ 553 and 605, it requests that liability be
16   found under § 605 only. Section 605(a) states, in relevant part:
17                   No person not being authorized by the sender shall intercept
                     any radio communication and divulge or publish the existence,
18                   contents, substance, purport, effect, or meaning of such
                     intercepted communication to any person. No person not being
19                   entitled thereto shall receive or assist in receiving any interstate
                     or foreign communication by radio and use such
20                   communication (or any information therein contained) for his
                     own benefit or for the benefit of another not entitled thereto.
21
22   This section applies to the unauthorized interception of satellite television signals. DirecTV
23   v. Webb, 545 F.3d 837, 844 (9th Cir. 2008); Joe Hand Promotions Inc. v. Spain, No. CV-
24   15-00152-PHX-SMM, 2016 WL 4158802, at *3 (D. Ariz. Aug. 5, 2016). Section 605 is a
25   strict liability statute. J & J Sports Prods., Inc. v. Greathouse, No. CV-13-00922-PHX-
26   GMS, 2015 WL 717907, at *2 (D. Ariz. Feb. 19, 2015). “To be held liable for a violation
27   of section 605, a defendant must be shown to have (1) intercepted or aided the interception
28   of, and (2) divulged or published, or aided the divulging or publishing of, a communication


                                                    -2-
       Case 2:19-cv-01837-DLR Document 34 Filed 08/04/20 Page 3 of 4



 1   transmitted by the plaintiff.” Nat’l Subscription Television v. S & H TV, 644 F.2d 820, 826
 2   (9th Cir. 1981).
 3          It is undisputed that Old Town intercepted and exhibited the Program at the
 4   Restaurant without authorization. As Old Town’s sole member, Zecic is individually liable
 5   for its violation of § 605. See See G & G Closed Circuit Events, LLC v. Miranda, No.
 6   2:13-cv-2436-HRH, 2014 WL 956235, at *4-5 (D. Ariz. March 12, 2014); J & J Sports
 7   Prods., Inc. v. Walia, No. 10-5136 SC, 2011 WL 902245, at *3 (N.D. Cal. March 14, 2011).
 8   Accordingly, Plaintiff is entitled to summary judgment against Zecic.
 9          Section 605 authorizes statutory damages for each violation “of not less than $1,000
10   or more than $10,000, as the court considers just[.]” § 605(e)(3)(C)(i)(II). Additionally,
11   the Court may award enhanced damages of up to $100,000 for each violation if it finds that
12   “the violation was committed willfully and for purposes of direct or indirect commercial
13   advantage or private financial gain[.]” § 605(e)(3)(C)(ii). In assessing whether enhanced
14   damages should be awarded, the Court consider “prior infringements, substantial unlawful
15   monetary gains, significant actual damages to the plaintiff, the defendant’s advertising of
16   the broadcast, and the defendant’s charging a cover charge or premiums for food and drinks
17   during the broadcast.” Innovative Sports Mgmt., Inc., v. Redzic, No. CV 13-00722-PHX-
18   PGR, 2014 WL 1790943, at *2 (D. Ariz. May 6, 2014).
19          There is no evidence that Zecic committed similar violations in the past, that she
20   charged a cover on the day of the broadcast, or that she charged a premium for food or
21   drinks. Moreover, only one patron was present. Given the lack of evidence that Zecic
22   achieved “commercial advantage or private financial gain” from broadcasting the Program,
23   the Court awards Plaintiff $1,000 in statutory damages and denies its request for enhanced
24   damages. See Innovative Sports Mgmt., 2014 WL 1790943, at *3 (awarding statutory
25   minimum and denying enhanced damages because there was no evidence that the
26   defendants displayed the program for commercial advantage or private gain).
27          IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (Doc. 33) is
28   GRANTED. Pursuant to § 605(e)(3)(C)(i)(II), the Clerk of the Court shall enter judgment


                                                -3-
       Case 2:19-cv-01837-DLR Document 34 Filed 08/04/20 Page 4 of 4



 1   in favor of Plaintiff and against Defendant Seida Zecic (also known as Seida Turulja),
 2   individually and doing business as Old Town Sarajevo Restaurant, in the amount of $1,000.
 3         IT IS FURTHER ORDERED that, pursuant to § 605(e)(3)(B)(iii), Plaintiff may
 4   move for reasonable attorney’s fees and costs in accordance with LRCiv 54.1 and 54.2.
 5         IT IS FURTHER ORDERED that the Clerk of the Court shall dismiss Defendant
 6   Old Town Sarajevo, LLC, and terminate this case on August 14, 2020, unless, before then,
 7   Plaintiff files a renewed motion for default judgment against Defendant Old Town
 8   Sarajevo, LLC, or moves to voluntarily dismiss the claims against it.
 9         Dated this 3rd day of August, 2020.
10
11
12
13
                                                  Douglas L. Rayes
14                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
